IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLES COBB,                                  §
                                               §       No. 490, 2014
          Petitioner Below,                    §
          Appellant,                           §       Court Below–Superior Court of
                                               §       the State of Delaware in and for
          v.                                   §       New Castle County
                                               §
STATE OF DELAWARE,                             §
                                               §
          Respondent Below,                    §       C.A. No. N14M-06-016
          Appellee.                            §

                                Submitted: October 9, 2014
                                Decided:   October 13, 2014

                                            ORDER

          This 13th day of October 2014, it appears to the Court that:

          (1)    The appellant, Charles Cobb, filed this appeal from the Superior

Court’s order of August 4, 2014, denying his petition for a writ of habeas corpus.

On September 25, 2014, the appellee, State of Delaware, filed a motion to dismiss

the appeal as moot.1

          (2)    Cobb has not responded to the State’s motion to dismiss. Under the

Supreme Court Rules, Cobb’s failure to respond to the motion is deemed to be his

consent to the dismissal of the appeal.2



1
    See Del. Supr. Ct. R. 29(b), 30(d) (providing for dismissal of appeal upon motion by a party).
2
 See Del. Supr. Ct. R. 3(b)(2), 30(c) (providing that a party’s failure to respond to a motion to
dismiss is deemed to be the party’s consent to dismissal).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2), 29(b) and 30(b), (c), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Henry duPont Ridgely
                                      Justice




                                        2